333 F.2d 846
UNITED STATES of America, for the Use and Benefit of AIRCOMFORT, INC., Plaintiff and Cross-Defendant Appellee,v.JONES COAL COMPANY, Defendant and Cross-Plaintiff Appellant.
No. 15517.
United States Court of Appeals Sixth Circuit.
July 10, 1964.

Appeal from the United States District Court for the Eastern District of Tennessee, Southern Division; C. G. Neese, Judge.
See also 6 Cir., 325 F.2d 877.
Sizer Chambliss, Chattanooga, Tenn., for appellant.
Richard P. Jahn, Chattanooga, Tenn., Swafford, Jahn & Taylor, Chattanooga, Tenn., of counsel, for appellee.
Before WEICK, Chief Judge, and PHILLIPS and EDWARDS, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment for the plaintiff in an action under the Miller Act to collect the balance due on a contract to install air-conditioning in the United States Courthouse at Chattanooga, Tennessee.  The defendant filed a counterclaim for damages.  The District Judge adopted findings of fact and conclusions of law.  In the appeal, only factual issues were raised.  In our opinion, the findings of fact of the District Judge are not clearly erroneous and there is no merit in the appeal.


2
The motion to remand for dismissal is overruled.  The motion filed by the plaintiff to add additional parties may be considered by the District Court upon remand of the case.


3
The judgment of the District Court is affirmed.